By the Court, on rehearing:
Hawley, C. J.,
A rehearing was granted in this case for the purpose of considering the question whether section 23 of the act defining the time of commencing civil actions (1 Comp. Laws, 1038) is applicable to this cause, and whether, under its provisions, this action was barred by the statute of limitations, it not 'having been commenced within one year after the issuing of letters testamentary on the estate of Mrs. Wheat. Appellant claims that when a cause of action has matured, and the statute of limitations has commenced to run, before the death of the party against whom such cause of action accrued, no suit can be maintained unless brought within one year from the death of the party ; that the presence of the executor or administrator in, or his absence from, the state makes no difference with reference to the running of the statute. We do not think this position is sustained by the authorities cited in its support. We are of opinion that the plaintiff was entitled to have a person in esse, within' this state, against whom she could bring suit, for the full period of time prescribed in section 16 (1 Comp. Laws, 1031), and that the object of section 23 was to extend the time, in certain cases, within which the actions might be commenced, and was not intended, and should not be so construed, to limit the time given by other sections of the act.
If Mrs. Wheat had lived, and been absent from the state for the same length of time as the administratrix was, the suit would have been commenced in time. Is the plaintiff not entitled to bring her suit within the time it could have been commenced, under similar conditions, if Mrs. Wheat had lived ?
In California there is a provision in the Code identical with section 23 of our statute. In Smith v. Hall the supreme court of that state said that the object of the section “was not to curtail, but to prolong, the period for suing in the given category!” (19 Cal. 86.)
*224In Lowell v. Kier the action was brought within the period limited for its commencement against the deceased party had he lived. The court said: “It is not barred merely because it was not brought within one year after the issuance of letters” to the executors of the estate ; that the section of the Code, “while it may, under some circumstances, prolong the time originally limited, cannot operate in any case to shorten it.” (50 Cal. 647.)
The views herein expressed are in accordance with the decisions of this court in Wick v. O’Neale (2 Nev. 303), instead of in opposition to it, as claimed by appellant. There the court correctly construed section 23 so as to extend the time for the commencement of the action to “one year from the time of the issuing-of letters testamentary” in a case where the action would, under the other sections of the act, have been barred before that time. Our former decision was correct.
The judgmeut of the district court is affirmed.